Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 1 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 2 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 3 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 4 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 5 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 6 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 7 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 8 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 9 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 10 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 11 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 12 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 13 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 14 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 15 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 16 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 17 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 18 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 19 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 20 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 21 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 22 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 23 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 24 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 25 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 26 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 27 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 28 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 29 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 30 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 31 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 32 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 33 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 34 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 35 of 40
Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 36 of 40
·, '. :. . :.
)S 44 (Re_'-' 02/19)
-c:J
                                         6 '{\W\
                                     Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 37 of 40
                                                                              CIVIL COVER SHEET
 The JS 44 c1v1l cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadin&5 or other papers as required by law, except as
 pr6"1ded by local rules of court This form, approved by the Judicial Conference of the Umted States in September 1974, 1s requ1red for the use of the Clerk of Court for the
 purpose of m1ttatmg the Civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM;
 I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
  DONNA HARRIS, Derivatively on Behalf of ENERGY TRANSFER LP                                                    KELCY L. WARREN; THOMAS E. LONG; JOHN W. McREYNOLDS



                                                                   N~t:S -i:~~ +L
                                                                                                                MARSHALL S McCREA. 111, et al. (SEE ATTACHED)           ~
       (b) County of Residence of first Listed Plamttff            Co Jb.e.L.{o\Jrl }J_1 )                       County of Residence of First Listed Defendant tt& LOJ,1 .
                                                                                                                                            (IN US PLAINTIFF CASbS ONLY)
                                                                                                                                                                             D4 n                             r_$.
                                   (EXCEPT IN us PLAINT/Fr
                                                                                                                  NOTE          IN LAND CONDEMNATION CASES, USE Tiffi LOCATION OF
                                                                                                                                THE TRACT OF LA.¾'D INVOLVED

       (C) Attorneys (F,rm Name. Address, and Telephone Number)                                                    Attorneys (If Known)

  Deborah R Gross, 2001 Market St., Ste 3900, Two Commerce Sq.,
  Philadelphia, PA 19103; 215-735-8700

 II. BASIS OF JURISDICTION (Place an "X"'mOneBoxOnly)                                              Ill. CITIZENSHIP OF P                                                 JES (Place an ·x·· tn One BoxforPlamttjJ
                                                                                                                                                                                  and One Box for Defendant)
 ::-J I   LI S Government                                                                                                                                                                        PTF      DEF
             Plamtlff                             (lJ .   Government Not a Party)                       Citizen of This State                                                                        04       04


 0 2      l;   S Government                                                                                                                                                                          ::-J 5   :J 5
               Defendant

                                                                                                                                                                                                     :J 6     ::-J 6




                                                                           PERSONAL INJVRY              O 625 Drug Relate                                                        :J 375 False Claims Act
                                       ::-J 310 Atrp!ane                :J 365 Personal Injury -                  of Property                                                    '.J 376 Qm Iain (31 USC
                                             15 Airplane Product               Product Liab1hty         :'.'J 690 Ot.'ier                                                                3729(a))
                                                   iab1hty
                                       ::, 320 Assault. Libel &
                                                                       :J 367 Health Care/
                                                                              Pharmaceulical
                                                                                                                                            ~:;;:J[':1[~~;BI~~~~~~~[~~~ :J:J 400
                                                                                                                                            .. "'PROR          IG
                                                                                                                                                                                 State Reapportionment
                                                                                                                                                                             410 Antitrust
                                                  Slander                     Personal lnjury                                                O 820 Copynghts                        O 430 Banks and Bankmg
                                       :J 330 Federal Employers'              Product Liab1hty                                               ::, 810 Patent                         n 450 Commerce
                                                  Liab1hty             :J 368 Asbestos Personal                                              n 835 Patent - AbbreVlated             :J 460 Deportation
                                       :J 340 Manne                           Injury Product                                                                                        C1 470 Racketeer Influenced and
                                       ::-J 34 5 Marme Product                 Liabthty                                                                                                      Corrupt Organ1zat1ons
                                                  L1ab1ltty               PERSONAL PROPERTY ia--"---'""==-"--"---'-L-l-"-""-'""""~===""-'-"--"--1 ::-J 480 Consumer Credit
                                       :J 350 Motor Vehicle           [J 370 Other Fraud                                                                                            :J 485 Telephone Consumer
                                       C1 355 Motor Vehicle           C1 37 I Truth m Lending                   Act                                                                          Protection Act
                                                 Product Liab1hty     O 380 Other Personal            ::-J 720 Labor/Management                                                     ::-J 490 Cable/Sat TV
                                       :'.'J 360 Other Personal                Property Dainage                 Relations                                                           :J 850 Secunt1es/Commod1t1es1
                                                 inJury               C1 385 Property Dainage         ::, 740 Rallway Labor Act                                                              Exchange
                                       ::-J 362 Personal lnJury -              Product Liab1!1ty      ::-J 751 Faintly and Mechca:                                                  :J 890 Other Statutory Acllons
                                                 Medical Mal ractlce                                            Leave Act                                                           ::-J 891 Agnculrural Acts
W!ll. .=:a=~=~=..:..:t:.::li!!:lt.j.;;;:"';;;:;1/._."Cl=V:;.il=R=GIIT~~.;:_.i.::i~=~=--~=S,:.;:,"'I·. ::, 790 Other Labor L1t1gat1on '=,""'F"'l!:."'o"""===,:,:,:r.urrs=,:,-""'~'-=::-J 893 EnVlronmental Matters
                                         :J 440 Other CIVIi Rights         Habeas Corpus:             :J 791 Employee Retirement      :J 870 Truces (US Plainliff                   ::I 895 Freedom of Inforniallon
            closu                        :J 441 Votmg                 ::, 463 Alten Detainee                   Income Secunty Act               or Defendant)                                Act
0 230 Rent Lease & Ejecllnent            :J 442 Employment            ::, 510 Motions to Vacate                                       ::, 871 IRS -ThlTd Party                      :J 896 Arbitration
n 240 Torts to Land                      .'.1 44 3 Housing/                    Sentence                                                         26 USC 7609                         ::-J 899 Admm1strat1ve Procedure
:J 245 Tort Product Liab1hty                      Accommoda11ons      C1 530 General                                                                                                         Act!ReV1ew or Appeal of
:J 290 All Other Real Property           :J 445 Amer w/01sab1hl!es - 0 535 Death Penalty                                                                                                     Agency Dec1S1on
                                                   Employment              Other:                                                                                                   ::-J 950 Const1tut10nal1ty of
                                         C1 446 Amer w/Thsab1ht1es - 0 540 Mandamus & Other                                                                                                  State Statutes
                                                   Other              n 550 C1V1! Rights
                                         ::-J 448 Education           ::, 555 Pnson Condition
                                                                      :'.1 560 CIVIi Detainee -
                                                                               Cond1t10ns of
                                                                               Confinement
                       (Place an "X" m One Box Only)
                              :::J 2 Removed from            rJ 3      Remanded from              '.1 4 Reinstated or       0 5 Transferred from            [J   6
                                   State Court                         Appellate Court                  Reopened                Another District




                                               (See mstructwns)

 DATE
                          /- )._J_
 FOR OFFICE L'SE ONLY

       RECEIPT#                    AMOUNT                                      APPL YING IFP                                     JLTIGE
       Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 38 of 40




                         IIARRIS v. WARRAN, ET AL.

                     AITACHMENT TO CIVIL COVER SHEET

                      LIST OF DEFENDANTS CONTINUED



MATTHEWS. RAMSEY
STEVEN R. ANDERSON
RICHARD D. BRANNON
RAYC. DAVIS
MICHAEL K. GRIMM
RAY W. WASHBURNE
LEGP, LLC,

Defendants,

and

ENERGY TRANSFER LP,

Nominal Defendant.
                               Case 2:20-cv-00364-GAM
                                                  UNITEDDocument   1 Filed
                                                        STATES DISTRICT    01/21/20 Page 39 of 40
                                                                        COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM                                               20
                       (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                                                                                                                                                                  364
Address of Plaintiff:E- 2 6CtJ._rld.X~ l3L~L.AJ_~~ 3</1_2()_ _ _ _ _ _
Address of Defendant: ~ LLule..s~ st}z~                          ~oo ;:D-a l1ts __Tx r ~ - -
Place of Accident, Incident or Transaction: ~A \./(10,.,-:CJJ;s._1:}Qr:i::,._ ________ ·-------------



RELATED CASE, IF ANY:

Case Number           _d.,Q_- (,V --0 0 Z.00                       Judge:   _M....d:lu.q_b __ __
Civil cases are deemed related when Yes ts answered to any of the following qudt10ns:

I.      Is this case related to property mcluded in an earlier numbered suit pendmg or within one year
        previously termmated act10n m this court?

2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                         Yes~
        pendmg or wtthm one year prev10usly termmated act10n in this court?

3.      Does this case mvolve the validity or infringe ent ofa p ent already m smt or any earlier                                 YesO
        numbered case pendmg or withm one year ev10usly term'nated actton of this court?

4.      Is this case a second or successive habe         corpus, social se urity appeal, or prose civil rights                    YesO
        case filed by the same individual?

I certify that, to my knowledge, the withi
this court except as noted above.

DATE             /-2-1-20
           - - - - - - -- ----·-+---
                                                                                                                                    _f(j$C/2
                                                                                                                                            Attorney ID   #   (if applicable)


CIVIL: (Place a ,; in one category only)

A.             Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:

•• 2I.         Indemnity Contract, Manne Contract, and All Other Contracts
               FELA
                                                                                                         Insurance Contract and Other Contracts
                                                                                                           "rplane Personal Injury
 •• 4.3.       Jones Act-Personal Injury
               Antitrust
                                                                                                         A ault, Defamation
                                                                                                         M me Personal lnJury
                                                                                                         M tor Vehicle Personal Injury
  B ~-
  • 7.
               Patent
               Labor-Management Relations
               ClVll Rights
                                                                                                         Ot er Personal Ir.Jury (Please specify)
                                                                                                         Pr. ducts Liability
  • 8.         Habeas Corpus                                                                             P oducts Ltabihty ·· Asbestos

B   io
  • 11.
               Securities Act(s) Cases
               Social Security Review Cases
               All other Federal Question Cases
                                                                                                           II other Diversity ~es
                                                                                                         (Please specify) --   .s .alolcle L            Q1-e..tl.JL~
               (Please specify)



                                                                               ARBITRATION CERTIFICATION
                                                     (The effect of this certification is to remove the case from ellg1b1hty for arbitration)

                              K..G_v-p~ _____, counsel of record                 or pro se plamt1ff, do hereby certify
                                                                                                    J                                                                  u'
                          to Local CiVll Rule 53 .2, § 3( c) (2), that to the best of my know ledge and beltef, the damages recoverable m thts civil act10n case
                          e sum of $150,000 00 exclusive of mter&eand costs·                    •·
                                                                                                                                                          ~
               Reli    other than monetary damages 1s sought.
                                                                                               h
                                                                                               -/        j
DATE _ _              l_:ll__:-7,.o~U_ _ _                                ~      J.wu.,~~-
                                                                            Attorney-at-Law I Pro Se Plaintiff
                                                                                                                                        1/Y5C/'!--__
                                                                                                                                            Attorney ID # (if applicable)

 'OTE A trial de novo will be a tnal by Jury only 1fthere has been comphance with F RCP 38

c,v   609 {5/2018)

                                                                                                                                                JAN 21 202~
           Case 2:20-cv-00364-GAM Document 1 Filed 01/21/20 Page 40 of 40


     f-
     ~
               ~         IN THE UNITED STATES DISTRICT COURT
                     :FOR THE EASTERN DISTRICT OF PE!"';'"NSYL VANIA
                    CASE MANAGEMENT TRACK DESIGNATION FORM

      DONNA HARRIS, Derivatively on Behalf                                    CIVIL ACTION
      of ENERGY TRAJ:JSFER LP
      KELCY L. WARREN, et al.
                                          :
                                                                                       io          aa4
                                                                              NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MA~AGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53 .2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Ca s that do not fall·             y one of the other tracks.


  02/21/2020                                                               Plaintiff
Date                                                                     Attorney for
  215-735-8700                                                          DGross@kcr-law.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02




                                                                                 JAN 21 2020
